[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter comes to the court as a hearing in CT Page 3707 damages. The plaintiff Marlene A. Dougherty sustained personal injuries in an automobile collision in West Hartford, Connecticut on February 9, 1987. Her vehicle was in a collision with a vehicle owned by one Samuel Silverman and operated by the defendant Gregory M. Ostiguy. Ms. Dougherty's employer, the Town of West Hartford, intervened as the payer of workers' compensation benefits, as provided by General Statutes 31-293.
The case has been withdrawn as against the defendant Samuel Silverman. The matter was heard as a hearing in damages against the defendant Gregory M. Ostiguy, against whom default for failure to appear had been entered by the court on June 15, 1990.
Ms. Dougherty sustained injuries diagnosed as a cervical strain and sprain, producing pain and stiffness in the upper back with radiculitis. She incurred medical bills in the amount of $283.00 chiropractic care February 11, 1987 through February 23, 1987; $127.00 Immediate Medical Care February 11, 1987, and $75.00 orthopedic examination by Dr. Parisi on August 31, 1987. Total medical bills are $485.00. She lost three days from work, at $100.00 per day, being a wage loss of $300.00. The chiropractic report of Dr. Piccoli states that she had no further complaints as of February 22, 1987. The orthopedist's report, to whom she had gone for a check-up on August 31, 1987, states that she was 99% better. The plaintiff testified her pain had dissipated within a few weeks.
The court determines that past economic damages are $785.00. There are no future economic damages. The court determines that her past non-economic damages are $2,000.00. There are no future non-economic damages. Total damages are $2,785.00.
The court determines that the amount of workers' compensation benefits paid by the Town of West Hartford, the intervening plaintiff, is $710.00.
Judgment is entered in the amount of $2,785.00. Damages are assessed in favor of the Town of West Hartford in the amount of $710.00, and the balance thereof, $2,075.00, is assessed in favor of the plaintiff CT Page 3708 Marlene R. Dougherty. Costs shall be entered for the plaintiff Marlene R. Dougherty in the amount of $169.40 per the bill of costs.
L. Paul Sullivan, J.